            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




RAQUEL ALEMAN,                     CV 19-831 DSF (ASx)
      Plaintiff,
                                   Order to Show Cause re
               v.                  Remand for Lack of Subject
                                   Matter Jurisdiction
VOLVO CARS OF NORTH
AMERICA, LLC,
      Defendant.



   Defendant removed this case to this Court on the basis of
diversity jurisdiction. However, the citizenship of one or more
parties is not properly pleaded. See Johnson v. Columbia Props.
Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited liability
company is a citizen of the states of which each of its members is a
citizen). Therefore, Defendant is ordered to file an amended
notice of removal, with a redlined version sent to the chambers e-
mail inbox, no later than March 22, 2019 correcting the
jurisdictional allegations. Failure to allege subject matter
jurisdiction adequately will result in the case being remanded.

     IT IS SO ORDERED.


Date: March 7, 2019                ___________________________
                                   Dale S. Fischer
                                   United States District Judge
